Citation Nr: 0301292	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
head injury.

2.  Entitlement to service connection for residuals of a 
right leg injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. C.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1973 to 
October 1974.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for residuals 
of a head injury, residuals of a leg injury.  Also, while 
the RO initially denied the service connection claims as 
being not well-grounded, a standard no longer utilized as 
noted below, the RO addressed the service connection 
issues on the merits in the statement of the case.  Thus, 
there is no prejudice to the veteran in that regard.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993)

Finally, the Board notes that the veteran testified at a 
personal hearing before the undersigned member of the 
Board via video conference in June 2002.  At that time, he 
indicated that the issue of service connection for 
residuals of a leg injury actually pertained to the right 
leg, and, specifically, the right knee.  


FINDINGS OF FACT

1.  The veteran did not sustain a head injury in service 
and any current head disability is not related to a 
disease or injury in service.

2.  The veteran did not sustain a leg injury in service 
and any current right leg disability is not related to a 
disease or injury in service.



CONCLUSIONS OF LAW

1.  Any current head disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Any current right leg disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§  1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments 
became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine 
the obligations of VA with respect to the duty to assist, 
and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In December 1999, the veteran 
was informed to submit evidence.  The record shows that 
the veteran was notified of the outcome of the March 2000 
decision, which denied his claim of service connection for 
residuals of head and leg injuries.  The discussion in the 
RO's March 2000 decision, a February 2001 letter 
discussing VCAA, and the statement of the case issued in 
December 2001, informed the veteran of the information and 
evidence needed to substantiate his claim and complied 
with VA's notification requirements.  The VCAA letter and 
the statement of the case informed him of the duty to 
notify, the duty to assist obtain record, and examinations 
or opinions.  Further, a May 2002 letter informed the 
veteran that the RO was certifying the appeal; thus, the 
veteran could not reasonably expect further development of 
his claim.  At his June 2002 hearing, the undersigned 
member of the Board also complied with 38 C.F.R. § 3.103.  
The veteran was specifically advised of the type of 
evidence which would establish his claim and he was 
afforded additional time to submit such evidence, yet no 
further evidence or argument was thereafter received.  The 
Board notes that during his hearing, the veteran stated 
that he was treated during service at Fort Bragg Army 
Hospital, however, all of his service medical records have 
been requested and received and they do not reflect such 
treatment.  In addition, while the veteran indicated that 
he was seen by Dr. Gordon post-service, he further related 
that this physician had been deceased for years and he did 
not really receive any treatment.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to 
develop the record.  Efforts were made to obtain all 
pertinent records bearing on his claim.  Notably, as 
indicated above, his service medical records were 
obtained.  In addition, VA records have also been obtained 
and the veteran was afforded two VA examinations in August 
1995.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA 
has fulfilled its duty to assist.

During the hearing, the Board Member recognized that there 
was a potential evidentiary defect.  The basic rules 
regarding service connection were explained.  The 
possibility of outstanding evidence was explored and the 
veteran was provided an opportunity to cure any defect.  
This action complies with 38 C.F.R. § 3.103 and VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case. 


Background

The service medical records show no treatment for a head 
or leg disability.  There is no record of any motor 
vehicle accident.  The October 1974 separation examination 
is negative for head, musculoskeletal, lower extremity, 
and/or neurological abnormalities.  All of these regions 
are noted to be normal.  In addition, at the time of 
separation, the veteran completed a Report of Medical 
History, which he signed.  In that report, he stated that 
he did not have the following: swollen or painful joints, 
frequent or severe headaches, head injury, cramps in his 
legs, broken bones, bone/joint or other abnormality, a 
trick or locked knee, or periods of unconsciousness.  He 
further indicated that he had not been a patient in a 
hospital or otherwise afforded medical treatment.  As 
well, he reported that he had no current medical problems.

In March 1995, an application for VA nonservice-connected 
pension benefits was received on the veteran's behalf 
while he was hospitalized at a VA facility.  This form was 
not signed by the veteran.  In this application, it was 
indicated that the veteran currently had seizures which 
began in 1984.  

Thereafter, post-service VA records were obtained.  These 
records show a March 1995 hospitalization for, in 
pertinent part, treatment of chronic headaches and a 
seizure disorder.  Throughout his hospitalization, while 
he was seeking treatment for seizures and headaches, the 
veteran maintained that he had sustained multiple head 
injuries in the past.  He related that these injuries 
began with a 1982-1983 motorcycle accident after which he 
had seizures.  He recovered without neurologic sequelae.  
Thereafter, he reported sustaining a head injury when he 
was struck in the head with a boogie board also in 1983.  
Following that accident, he related that he suffered his 
first grand mal seizure.  According to the veteran, there 
were no further seizures until 1994.  In addition, he 
related that in 1992, he fell 12 feet which resulted in a 
back injury.  Thereafter, he stated that he was involved 
in another motor vehicle accident which resulted in a head 
injury.  Subsequently, he suffered a seizure as well as 
headaches.  After that time, the veteran reported having 
further seizures and chronic headaches.  In addition, the 
veteran related that he had undergone knee surgery in 
1993.  

In May 1995, a VA application for benefits was received 
from the veteran.  He indicated that his medical problems 
included seizures.  Thereafter, in August 1995, the 
veteran was afforded two VA examination.  At the first 
examination, the veteran reported that he was hospitalized 
during service in 1974 following a motor vehicle accident.  
The examiner noted that he had reviewed the March 1995 VA 
records which showed multiple head injuries beginning in 
1983.  Following a physical examination, the impression, 
in pertinent part, was history of a seizure disorder as 
well as chronic and severe headaches, either post-
traumatic or migraine.  The second examination included an 
examination of the right knee.  At that time, the examiner 
noted that the veteran had suffered a back injury post-
service.  In addition, the examiner noted that following a 
motorcycle accident in 1993, the veteran had undergone 
surgery on his knee.  Physical examination, resulted in, 
in pertinent part, an impression of history of knee 
surgery from motorcycle accident with probable ligament 
tear and considerable loss of motion.  

In June 2002, the veteran testified at a personal hearing.  
At that time, he stated that during service, he was going 
down the road and a motorcycle pulled out in front of him, 
he dodged the motorcycle, and next thing he knew, he was 
hospitalized at Fort Bragg Army Hospital.  He indicated 
that he did not recall how long he was hospitalized.  He 
related that he had scabs on his head and legs.  Following 
the accident, the veteran stated that he had had seizures 
and blurred vision.  The veteran testified that he saw a 
private physician, Dr. Gordon, post-service in 1974, but 
that physician was deceased and he did not receive any 
actual treatment.  The veteran further testified that 
during service, he injured his right knee during training 
in service, but he did not recall how he injured his right 
knee specifically.  Thereafter, he related that he 
experienced leg shortening, stiffness, pain, and 
instability.  The veteran's ex-wife testified that the 
veteran had been in a car wreck in the past and, at first, 
he was thought to be dead and he had since experienced 
headaches, seizures, and an unstable leg.  She related 
that she had met the veteran prior to service, but did not 
marry him until 1990.  


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this case, while the 
veteran is a wartime veteran, the record does not show nor 
does he assert that he was injured during combat.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

With chronic disease shown as such in service (or within 
the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires 
competent evidence of a current disability; proof as to 
incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a 
nexus between the inservice injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The veteran's service medical records refect no 
documentation that the veteran was ever involved in any 
motor vehicle accident or any training accident.  
Likewise, there is no record of treatment or 
hospitalization for residuals of a motor vehicle accident 
or for any other accident incurred during training 
exercises or otherwise.  As previously noted, at the time 
of his separation from service, the examination was 
negative for musculoskeletal, lower extremity, and/or 
neurological abnormalities.  All of these regions were 
noted to be normal.  In addition, as noted, at the time of 
separation, the veteran completed a Report of Medical 
History, which he signed.  In that report, he stated that 
he did not have the following: swollen or painful joints, 
frequent or severe headaches, head injury, cramps in his 
legs, broken bones, bone/joint or other abnormality, a 
trick or locked knee, or periods of unconsciousness.  He 
further indicated that he had not been a patient in a 
hospital or otherwise afforded medical treatment and had 
no current medical problems.

In sum, a review of the service medical records 
establishes that the veteran did not have a head 
disability or a right leg disability when he was separated 
from service.  In addition, he personally admitted that he 
had never been hospitalized for medical treatment.  

With regard to the veteran's alleged inservice head injury 
and residuals thereof, the post-service evidence 
establishes that the veteran was in a motor vehicle 
accident in the early 1980's, many years after his 
separation from service.  This fact is established by the 
March 1995 VA hospitalization records.  At the time of his 
VA hospitalization, the veteran provided a full history of 
his past medical problems.  He related that he had 
suffered multiple head injuries which commenced with the 
1982-1983 injury.  The Board finds the veteran's report of 
medical history during his hospitalization to be credible 
because it was provided to his examiners at a time when he 
was seeking actual medical treatment for seizures and 
headaches.  The veteran, at that time, was clearly seeking 
relief for his medical problems and was not motivated by 
financial gain.  As such, the Board finds that he provided 
an accurate history at that time.  

However, the record further shows that the veteran 
provided a contrary report to a VA physician at a VA 
examination in August 1995, only a few months later.  At 
that time, the veteran was seeking VA benefits.  He 
indicated to the examiner that his seizures and headaches 
began following an inservice motor vehicle accident.  The 
Board does not find this report to be credible.  The 
record is consistent with the initial history provided by 
the veteran.  That is, that he was initially injured many 
years post-service.  Likewise, the Board finds his 
statements for treatment purposes to be far more probative 
than subsequent assertions advanced in support of this 
claim.  Further, if the examiner relied upon an inaccurate 
medical history, a medical opinion based on such an 
inaccurate factual premise would have no probative value 
and would not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  However, the VA 
examiner did not provide such an opinion.  The examiner 
noted that he had not reviewed such service medical 
records, but had reviewed the March 1995 VA records.  His 
opinion was based on those records, which the Board has 
determined to be accurate.  

Further, the record does not reveal any other evidence 
which reflects a connection between any current head 
disability and service.

With regard to the alleged right knee injury and the 
residuals thereof, the post-service record establish that 
the veteran was involved in a motorcycle accident and 
underwent knee surgery in the 1990's.  The veteran did not 
maintain to any examiner that current right knee problems 
initiated during service.  Likewise, the VA examiners 
noted post-service injury and post-service knee surgery.  
Further, the record does not reveal any other evidence 
which reflects an etiological connection between any 
current right knee disability and service.  In sum, there 
is no medical evidence linking current right knee 
disability to service.  Again, the Board finds the 
veteran's statements made for treatment purposes to be far 
more probative than recent assertions advanced in support 
of this claim.

While the veteran argues that currently suffers from 
residuals of a head injury and from a right leg injury 
which he sustained in service, he is not competent to 
render such an opinion as he is a layperson and does not 
possess medical expertise or training.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent 
to render medical opinions).  With regard to his ex-wife's 
statements, she also is not competent to render a medical 
opinion.  Moreover, she did not recount when the veteran 
was injured or that she was a witness to any injury.  The 
veteran is competent to report that he had an injury and 
report the date of the injury.  However, competence is 
different than credibility.  The lay remote statements are 
unsupported, are in conflict with the more reliable 
evidence and are not credible.

The benefit-of-the-doubt rule provides that, where there 
is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving such an issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); see Ashley 
v. Brown, 6 Vet. App. 52 (1993).  The Board has carefully 
considered the rule, but is unable to find that the 
positive and negative evidence is, under the applicable 
law, in balance.  Instead, the great weight of evidence is 
against the veteran's service connection claims and, thus, 
the rule is inapplicable.


ORDER

Service connection for a head disability is denied.

Service connection for a right leg disability is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

